SENTENCIA
Tenemos la ocasión para volver a examinar el sentido y alcance de lo dispuesto en el inciso (a) de la Regla 185 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en lo relativo a la corrección de una sentencia supuestamente ilegal.
El peticionario Eduardo Ramos Muñoz fue convicto por cometer los delitos de homicidio, agresión agravada menos grave y violación al Art. 8 de la Ley de Armas de Puerto Rico (Ley de Armas). El Tribunal de Primera Instancia lo condenó el 15 de noviembre de 1995 a cumplir en forma concurrente seis años de reclusión por el delito de homici-dio y seis meses por la agresión agravada; también lo con-denó a tres años de reclusión por la violación a la Ley de Armas, a cumplirse en forma consecutiva con las otras pe-nas, para un total de nueve años de reclusión. Se le negó el beneficio de una sentencia suspendida.
Ramos Muñoz apeló su sentencia, y el 27 de agosto de 1997 el Tribunal de Circuito de Apelaciones resolvió que el peticionario tenía derecho a una sentencia suspendida en cuanto a los delitos que no estaban excluidos de tal beneficio. Esto dio lugar a que el 15 de septiembre de 1997 el Tribunal de Primera Instancia, Sala Superior de Are-cibo, enmendara la sentencia original para disponer que los seis años de reclusión por los delitos de homicidio y agresión agravada se cumplieran al amparo del régimen de sentencia suspendida. Ese mismo día Ramos Muñoz fue excarcelado, pues había cumplido en prisión más de lo que correspondía a la pena impuesta por la violación a la Ley de Armas.
Debe señalarse que el dictamen del foro apelativo de 27 de agosto de 1997, referido antes, lo impugnaron ante nos *665oportunamente, pero denegamos expedir el recurso impug-natorio mediante la Resolución de 5 de diciembre de 1997.
El asunto que nos concierne aquí se relaciona con el hecho de que Ramos Muñoz completó estudios en Derecho en 1995, por lo que en septiembre de 1999 tomó el examen de reválida para el ejercicio de la abogacía y lo aprobó. Sin embargo, Ramos Muñoz no pudo jurar como abogado de-bido a que la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía, avalada por este Tribunal, deter-minó que no se podía certificar el buen carácter y la repu-tación del aspirante porque no extinguió todas las penas que se le impusieron, referidas antes.
Así las cosas, Ramos Muñoz acudió ante el foro de ins-tancia y solicitó la reconsideración de la sentencia del 15 de noviembre de 1995, a los fines de que la parte de esa sen-tencia que se le impuso por el homicidio se cumpliera de modo concurrente con las penas impuestas por los demás delitos. El 20 de enero de 2002, el foro de instancia dictó ■una sentencia enmendada y acogió lo solicitado por Ramos Muñoz.
El Ministerio Público recurrió, entonces, ante el foro apelativo para impugnar la sentencia enmendada referida en el párrafo anterior. Adujo allí que el tribunal de instan-cia carecía de jurisdicción para reconsiderar la sentencia original porque la solicitud de reconsideración fue presen-tada fuera de los términos fijados en la Regla 185 de Pro-cedimiento Criminal, 34 L.P.R.A. Ap. II.
El foro apelativo expidió el auto que solicitó el Ministe-rio Público, y el 22 de agosto de 2002 dictó la sentencia que el peticionario impugna ante nos aquí. Ese tribunal re-chazó el planteamiento jurisdiccional que presentó el Mi-nisterio Público al resolver que los términos provistos por la citada Regla 185 de Procedimiento Criminal no le apli-caban al caso de autos. No obstante, el foro apelativo pro-cedió motu proprio a revocar la sentencia impugnada por entender que no se podía ordenar que las penas pendientes se cumplieran concurrentemente con la pena ya cumplida, porque ésta ya estaba extinguida. Más aún, el foro apela-*666tivo también se expresó motu proprio con respecto a la sen-tencia del foro de instancia de 15 de septiembre de 1997, la que se emitió siguiendo un mandato del propio foro apela-tivo y no la impugnó el Ministerio Público en ningún momento. Decretó que esa sentencia era ilegal y, por ende, nula por entender ahora el foro apelativo que el beneficio de sentencia suspendida no se puede conceder de ningún modo a alguien que ha sido convicto por utilizar un arma de fuego al cometer un delito grave. El foro apelativo, pues, le dio marcha atrás a un dictamen previo suyo que nunca se refutó y, además, anuló una sentencia del foro de instan-cia que nadie impugnó. En vista de todo esto, ese foro, por voto de 2-1, reinstaló la Sentencia de 15 de noviembre de 1995 y revocó, no sólo la sentencia del foro de instancia de 20 de enero de 2002, sino también la que emitió el 15 de septiembre de 1997.
Inconforme con este dictamen, Ramos Muñoz acudió ante nos por medio de un recurso de certiorari. El 25 de octubre de 2002 expedimos ese recurso a fin de revisar la sentencia que emitió el foro apelativo el 22 de agosto de 2002. El 14 de febrero de 2003 accedimos a la solicitud del peticionario de que se acogiese su petición de certiorari como su alegato. El 20 de marzo de 2003 el Procurador General presentó el alegato de El Pueblo. Pasamos a resolver.
HH HH
En lo medular en el caso de autos, nos corresponde deci-dir si el Tribunal de Circuito de Apelaciones tenía autoridad para “corregir” inicialmente una sentencia del foro de ins-tancia que era supuestamente errónea, a pesar de que desde hacía mucho tiempo esa sentencia había advenido final y firme, a pesar de que nadie le solicitó que la “corrigiese” y a pesar de que la sentencia en cuestión se emitió precisa-mente por un mandato previo del propio Tribunal de Cir-cuito de Apelaciones, que nosotros declinamos revisar.
La “corrección” de la sentencia en cuestión, además, apa-*667reja la grave consecuencia de que un convicto que ya había cumplido con la pena resultante de la sentencia de instancia “corregida”, tenga que encarar la terrible realidad de regre-sar al presidio, a pesar de haber transcurrido ya seis años desde que el convicto cumplió la referida pena carcelaria.
El foro apelativo fundamentó el inaudito dictamen que ha sido impugnado ante nos, en lo dispuesto en la referida Regla 185(a) de Procedimiento Criminal que, en lo perti-nente, dispone que “[e]l tribunal sentenciador podrá corre-gir una sentencia ilegal en cualquier momento”.
Es evidente que el decreto del foro apelativo en cuestión es erróneo. Conforme a lo que ya habíamos resuelto, le compete al foro de instancia corregir inicialmente una sen-tencia penal supuestamente ilegal, a petición del Ministe-rio Público. No puede hacerlo el Tribunal de Circuito de Apelaciones como lo hizo en el caso de autos.
En efecto, en Pueblo v. Bigio Pastrana, 116 D.P.R. 748 (1985), el Procurador General de Puerto Rico nos planteó en su informe que la sentencia que le impuso el tribunal de instancia al convicto en ese caso era menor que la pena mínima dispuesta por el Código Penal para el delito en cuestión. Nos pidió el Estado, pues, que aumentáramos la pena impuesta al convicto, al amparo de lo dispuesto pre-cisamente en la referida Regla 185(a) de Procedimiento Criminal. Respondimos al planteamiento del Procurador General en la negativa. Declinamos ejercer nuestra juris-dicción para intervenir en ese planteamiento y señalamos que le tocaba al foro de instancia dilucidar el asunto, a instancias del Procurador General. Expresamente resolvi-mos que la corrección de una sentencia ilegal, según dis-puesto en la citada Regla 185(a), le correspondía específi-camente al “tribunal sentenciador”. Pueblo v. Bigio Pastrana, supra, pág. 762. Por ende, no le compete al Tribunal de Circuito de Apelaciones hacerlo como lo hizo aquí.
Como claramente indicamos en Pueblo v. Bigio Pastrana, supra, le corresponde al Procurador General llevar un plan-teamiento sobre sentencia ilegal al foro de instancia que la dictó. Le compete a ese foro, entonces, dilucidar inicial-*668mente si en efecto dictó una sentencia ilegal. Nada de esto ha sucedido en el caso de autos, que presenta, además, la cuestión de si el debido proceso de ley permite que ahora, más de seis años después de haber cumplido la sentencia supuestamente ilegal, puede el convicto ser reencarcelado para cumplir así el remanente de la pena pendiente.
HH HH l — l
Por los fundamentos expuestos, se revoca el dictamen del foro apelativo de 22 de agosto de 2002.(1)
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente, a la cual se unió el Juez Presidente Interino Señor Rebollo López. El Juez Aso-ciado Señor Rivera Pérez no intervino.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo
— O —

(1) La parte de ese dictamen relativa a la revocación de la sentencia del foro de instancia de 20 de enero de 2002 se ha tomado académica, en vista de que Ramos Muñoz terminó de cumplir con todas las penas al amparo del régimen de sentencia suspendida el 17 de septiembre de 2003. Por eso, no procede que consideremos esa parte del dictamen del foro apelativo impugnado aquí.